NO. 12-19-00384-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 THURSTON, OWENS & NEWMAN,                        §       APPEAL FROM THE
 L.L.C., D/B/A SOUTHWEST
 RESTAURANT & BEVERAGE
 SOLUTIONS, LESLIE DELOYD
 THURSTON, BILLY RAY BELL
 JUNIOR, THREE SAVAGES, L.L.C.,
 PAUL SACCOCCIO, ROTHROCK
 SOLUTIONS, L.L.C., TODD
 ROTHROCK, AND GILL ELECTRIC,
 L.L.C., APPELLANTS/CROSS-
 APPELLEES
                                                  §       COUNTY COURT AT LAW NO. 2
 V.

 JERRY DAVIS, INDIVIDUALLY AND
 AS PERSONAL REPRESENTATIVE
 OF THE ESTATE OF HAYDEN
 DAVIS, KAREN DAVIS, AND
 SUMMER HERNANDEZ, AS NEXT
 FRIEND OF G.L.D. AND C.N.D.,
 APPELLEES/CROSS-APPELLANTS                       §       GREGG COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       On November 21, 2019, the Clerk of this Court notified Appellants that the filing fee in
this appeal is due. See TEX. R. APP. P. 5. Appellants were informed that failure to remit the filing
fee on or before December 2, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellants have not complied with the Court’s request.
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c). This dismissal does not affect the cross appeal filed by Jerry Davis,
individually and as personal representative of the Estate of Hayden Davis, Karen Davis, and
Summer Hernandez, as next friend of G.L.D. and C.N.D.
Opinion delivered December 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT
                                         DECEMBER 4, 2019

                                         NO. 12-19-00384-CV


  THURSTON, OWENS & NEWMAN, L.L.C., D/B/A SOUTHWEST RESTAURANT &
    BEVERAGE SOLUTIONS, LESLIE DELOYD THURSTON, BILLY RAY BELL
JUNIOR, THREE SAVAGES, L.L.C., PAUL SACCOCCIO, ROTHROCK SOLUTIONS,
          L.L.C., TODD ROTHROCK, AND GILL ELECTRIC, L.L.C.,
                         Appellants/Cross-Appellees
                                     V.
 JERRY DAVIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
  ESTATE OF HAYDEN DAVIS, KAREN DAVIS, AND SUMMER HERNANDEZ, AS
                    NEXT FRIEND OF G.L.D. AND C.N.D.,
                         Appellees/Cross-Appellants


                            Appeal from the County Court at Law No. 2
                      of Gregg County, Texas (Tr.Ct.No. 2017-2475-CCL2)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance. This dismissal does not affect the cross appeal filed by Jerry Davis, individually
and as personal representative of the Estate of Hayden Davis, Karen Davis, and Summer
Hernandez, as next friend of G.L.D. and C.N.D.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.